                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
                                                           DOC #:
 JOHN DOE,
                                                           DATE FILED: 3/25/2020
                            Plaintiff,
                                                              1:19-cv-06322-MKV
                    -against-
                                                            SCHEDULING ORDER
 CITY OF NEW YORK, et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Status Conference scheduled to take place on

Wednesday, April 1, 2020 is adjourned sine die. All other deadlines remain in effect absent an

application from the Parties.

SO ORDERED.
                                                    _________________________________
Date: March 25, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
